UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act Of 1934 Filed by Registrant {X} Filed by a Party other than the Registrant { } Check the appropriate box: { } Preliminary Proxy Statement { } Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) { } Definitive Proxy Statement {X} Definitive Additional Materials { } Soliciting Material Pursuant to §240.14a-12 Vineyard National Bancorp (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): {X } No fee required. { } Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: { } Fee paid previously with preliminary materials: { } Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1 Vineyard National Bancorp Presentation to: Institutional Shareholder Services April 1, 2008 2 Forward-Looking Statements Certain matters discussed herein may constitute forward-looking statements within the meaning of the PrivateSecurities Litigation Reform Act of 1995 and the Federalsecurities laws. Although the Company believes that theexpectations reflected in such forward-looking statementsare based upon reasonable assumptions it can give noassurance that its expectations will be achieved. Forward-looking information is subject to certain risks, trends anduncertainties that could cause actual results to differmaterially from those projected. Many of these factors arebeyond the Company's ability to control or predict. Importantfactors that may cause actual results to differ materially andcould impact the Company and the statements containedherein can be found in the Company's filings with the SECincluding quarterly reports on Form 10-Q, current reports onForm 8-K, annual reports on Form 10-K, and the ConsentRevocation Statement on Schedule 14A. For forward-looking statements herein, the Company claims theprotection of the safe harbor for forward-looking statementscontained in the Private Securities Litigation Reform Act of1995 and other protections under the Federal securitieslaws. The Company assumes no obligation to update orsupplement any forward-looking statements whether as aresult of new information, future events or otherwise. Important Information Other Important Information The Company filed a Definitive Consent RevocationStatement on Schedule 14A with the SEC on March 13,2008. Investors and security holders are advised to read theCompany's Definitive Consent Revocation Statement andother materials filed by the Company related to the DefinitiveConsent Revocation Statement solicitation, when available,because they contain important information. Investors andsecurity holders may obtain a free copy of the DefinitiveConsent Revocation Statement on Schedule 14A and allother related materials filed by the Company with the SEC(when they are filed and become available) free of charge atthe SEC's website at www.sec.gov or by contacting D.F. King& Co., Inc., 48 Wall Street, New York, New York 10005, 1-800-967-7921. The Company also will provide a copy ofthese materials without charge on its website atwww.vnbcstock.com. The Company, its Board and one or more of its executiveofficers may be deemed to be participants in the solicitationof consent revocations from shareholders of the Company.Information regarding the names of the Company's Boardand executive officers and their respective interests in theCompany is set forth in the Company's Definitive ConsentRevocation Statement. 3 Agenda •Company Overview •Corporate Governance •Recent Business History •Morales Takeover Attempt •Board’s Strategic Plan for Shareholder Value 4 * Includes unreleased and unallocated ESOP shares Overview (as of Dec. 31, 2007) •Southern California-based community bank •A record of growth •Assets of $2.5 billion •16 banking centers, 3 regional financial centers •Institutional ownership: approx. 50% •Market Capitalization: approx. $67.5 million* 5 Board of Directors •Independent –5 of 6 Directors are independent •Invested and aligned –Board owns about 7% of VNBC shares - it isinvested and aligned with shareholders •Active, engaged and involved •Experienced –Backgrounds in banking, finance, accounting,business management, law, administration –Strong ties to our local communities 6 •Robb Quincey (Lead Independent, Compensation, Nominating) •Director of Company & Bank since 2006 •City Manager for the city of Upland, Calif. •Doctorate in Public Administration (Economics & OrganizationalDevelopment) •James LeSieur (Chairman, Interim CEO) •Director of Company since 2004; of Bank since 2005 •Former President, CEO and Director of Sunwest Bank •Former Director, Ralph W. Leatherby Center for Entrepreneurshipand Business Ethics, Chapman University •David Buxbaum (Compensation, Nominating) •Director of the Company & Bank since late 2004 •Attorney; a founding shareholder of the Bank Half of Board Recruited inPast Four Years 7 •Frank Alvarez (Audit, Nominating) •Director of Company since 1988, of Bank since 1981 •Retired CPA; a founding shareholder of the Bank •Charles Keagle (Audit, Compensation) •Director ofCompany & Bank since 1998 •A founder and organizing director of Bank in 1981 •Chairman, CEO of The C & C Org., a restaurant operator •Joel Ravitz (Nominating, Compensation) •Director of Company since 1988, of Bank since 1983 •Chairman, CEO of Quincy Cass Associates, Inc., a Los Angeles-based securities broker-dealer Board Has Continuity & Experience 8 Vineyard’s Current GovernanceProtects Shareholder Rights •NO “Poison Pill” - no dilutive issuance plan •NO “Supermajority” Requirements •NO Classified Board - terms not staggered •NO Social Responsibility Provisions - using non-monetary factors to limit action •ALLOWS Cumulative Voting •ALLOWS Shareholder Proposals •ALLOWS Action by Written Consent 9 Recent Business History Recent Business History Growth fueled by construction loans and higher-cost funding 48% 49% 51% 59% 43% 24% 7% 52% 40% 38% 33% 39% 27% 52% 47% 49% 10 Recent Business History Higher Yield Higher Risk Loans Problem Assets High Cost Deposits (CDs) Competitive Deposit Environment Margin Compression Risk Cycle 11 Deteriorating Net Interest Margin Recent Business History 12 •Board continually reviews economic climate,risks, opportunities and business strategies •Board anticipated economic changes that areaffecting Bank’s profitability and risk profile •Board acted on behalf of shareholders –Directed management to develop strategiesfocused on prudent risk management &shareholder value •Former CEO advocated continuation ofstrategies that gave rise to current problems Recent Business History 13 September 26, 2007. Board directs management to develop and recommendcomprehensive, fundamental changes to the Company’s strategy to addressportfolio and operational risk in a challenging operating environment. January 24, 2008. Company announces resignation of Norman Morales as adirector and the termination of his employment as President and CEO. February 25, 2008: Norman Morales and Jon Salmanson file a preliminaryConsent Solicitation Statement through which they intend to solicit consent toamend our Bylaws.If successful, it opens the door for Morales’ takeover. March 5, 2008: Company files a Consent Revocation Statement in response. March 13, 2008:Company mails the Consent Revocation Statement toshareholders. Recent Business History 14 •NOT about shareholders’ rights –Proposed Bylaw amendments are narrowly drafted toaccommodate the specific, rare timing and circumstancesaffecting Mr. Morales - i.e., hisresignation –Grows out of efforts to entrench a former CEO - not benefitshareholders generally –Mr. Morales is not just seeking representation, but controlof entire Board •Current Bylaws were approved by Mr. Morales whileon the Board in August 2007 Morales Takeover Attempt 15 Apparent increase in rights also could give rise to: •Control by small group or an individual •Directors handpicked by the former CEO with noformal, independent review process •Potential lack of adequate disclosure regardingnominee qualifications •Lack of Board independence and dominant CEO “Law of Unintended Consequences” 16 •Proposed candidates’ backgrounds do not make them objective,independent and qualified to represent ALL shareholders –NO experience with and uninformed about the specific business riskscurrently facing the Company –Potential lack of adequate disclosure regarding nominee qualifications –Several nominees do NOT have substantive experience as a directorof a publicly traded financial institution –Nominees have personal ties to Mr. Morales and/or have or hadsomething personal (besides shareholder value) to gain •Individuals handpicked by a dominant former CEO may dowhat he wants, rather than represent ALL shareholders Morales’ Proposed Candidates:Qualifications 17 Current Board’s Strategic Plan Your current Board’s Strategic Plan benefits allshareholders and responds to two distincteconomic phases: •Phase 1:Recessionary Environment •Phase 2: Economic Recovery 18 Strategic Plan - Phase 1 •Reduce the Company’s overall risk profile –Address problem assets and higher-risk loans –Strengthen the quality and execution of our operations –Preserve and protect capital •Refocus on Company’s core businesses –Enhance liquidity and reduce funding costs –Refocus on development of profitable, core customer relationships •Reposition the Company for future strategic growth –Improve operational efficiencies –Generate quality, sustainable earnings –Ensure we have the operational platform and resources intact to grow 19 Strategic Plan - Phase 2 Fundamental Objective:Strategic Growth Creation of real, sustainable, Core Franchise Value •“Core Franchise Value” means a relationship-based businessmodel generating strong, quality earnings on a consistent basis •Keys to the development of Core Franchise Value: –Continued development of a strong deposit franchise to reducefunding costs –Further development of the asset franchise to ensure continuedasset quality, portfolio diversification and relationship-basedbusiness 20 In Closing •Consent Solicitation is not about shareholder rights -it is a Morales takeover attempt •Detrimental unintended consequences flow from theBylaw amendments •Current Board is executing a prudent Strategic Plan •Current Board is committed and aligned with theCompany’s shareholders 21 Thank you www.vnbcstock.com
